PER CURIAM:
In these consolidated appeals, Daniel L. Spence seeks to appeal the district court’s denial of relief on his two 42 U.S.C. § 1983 (2000) complaints. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Spence v. United States, No. CA-04-2065-WDQ (D.Md. July 29, 2004); Spence v. DiBiagio, No. CA-04-2031-1-WDQ (D.Md. July 29, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED